Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 November 2022 has been entered.

Response to Amendments
This action is in response to Applicant's amendments filed 27 October 2022. Claims 1-20 were previously pending. Claims 1, 9, 10, 17, and 19 have been amended according to Applicant’s amendments. No claims have been added or cancelled. Accordingly, claims 1-20 remain pending and under consideration.

Response to Arguments
Applicant’s arguments, see remarks pages 8-12, filed 27 October 2022, with respect to the rejection of claims 1-7, 12-15, and 17-20 under 35 USC 102 have been fully considered but they are not persuasive.  
Applicant argues on pages 10 & 11 of the remarks Ramirez fails to disclose the newly amended limitations, namely, establishing a production drive group comprising a first subset of the storage devices, using a first firmware-level configuration process based at least in part on a first configuration file and establishing a stealth drive group comprising a second subset of the storage devices, using a second firmware-level configuration process different than the first firmware-level configuration process, the second firmware-level configuration process being based at least in part on a second configuration file different than the first configuration file, the storage devices of the stealth drive group thereby being separated at a firmware level of the storage system from the storage devices of the production drive group. Examiner respectfully disagrees for the following reasons.
Ramirez is not cited to teach the entirety of Applicant’s recited limitations, but only to teach the concept of using a second firmware-level configuration process, more specifically, a second firmware-level configuration process different than the first firmware-level configuration process, the second firmware-level configuration process being based at least in part on a second configuration file different than the first configuration file, as taught by Ramirez at paragraph [0010], disclosing installing firmware by installing from a firmware package in order to modify the active firmware resulting in an updated firmware based on the update package and paragraph [0016], disclosing installing subsequent firmware from firmware package if the previous firmware was successfully installed, or in other words, a second firmware level process different from a first process as the second process requires additional firmware files to update the previously installed first firmware. 
The remainder of Applicant’s newly amended limitations are taught by Nemiroff, in particular, the newly amended limitation of using a first firmware-level configuration process being based at least in part on a first configuration file, disclosed by Nemiroff, at paragraph [0018], which teaches the RAID capability having firmware, or first configuration file, in a RAID option ROM that is linked into the core BIOS image.
The remainder of the recited limitations were previously disclosed by Nemiroff, in particular, establishing a production drive group comprising a first subset of the storage devices using a first firmware-level configuration process based at least in part (disclosed by Nemiroff in Fig. 3 and [0033] disclosing a user volume 202 of a set of physical disk drives, the drives containing the volumes being the first subset, [0018] disclosing the RAID capability having firmware, or first configuration file, in a RAID option ROM that is linked into the core BIOS image and [0033], disclosing the user volume is exported to the OS/BIOS in response to a list of available volumes, the BIOS having a first firmware setting) and establishing a stealth drive group comprising a second subset of the storage devices (disclosed by Nemiroff at [0033] & [0035] disclosing a restore environment volume 206 and backup image volume 204 that span the set of physical disk drives, the drives containing the volumes being the second subset and [0036], disclosing the restore environment volume and backup image volume both having an visibility attribute and [0044], where the visibility setting can be adjusted such that the volumes are visible/hidden by the BIOS)
Applicant’s general statement that Ramirez fails to cure the fundamental deficiencies of Nemiroff, Bunker, and Cisler, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Accordingly, Examiner maintains that Nemiroff, Bunker, and Cisler teach each and every limitation, as arranged in the claims, for which they were cited for. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-7, 9, 10, 12-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nemiroff et al (US2007/0150651 A1, hereinafter Nemiroff) in view of Ramirez et al (2015/0019800 A1, hereinafter Ramirez), further in view of Bunker et al (US 2018/0095904 A1, hereinafter Bunker), and further in view of Cisler et al (US 2008/0034019 A1, hereinafter Cisler).
Regarding claims 1, 17, and 19, taking claim 1 as exemplary, Nemiroff discloses an apparatus comprising: a storage system comprising a plurality of storage devices (See Nemiroff Fig. 1 and paragraphs [0018] and [0019], disclosing providing RAID capability via an array of physical disk devices);
the storage system being configured: to establish a production drive group comprising a first subset of the storage devices (See Nemiroff, Fig. 3, and [0033] disclosing a user volume 202 of a set of physical disk drives, the drives containing the volumes being the first subset) using a first firmware-level configuration process being based at least in part on a first configuration file (See Nemiroff, [0018] disclosing the RAID capability having firmware, or first configuration file, in a RAID option ROM that is linked into the core BIOS image and [0033], disclosing the user volume is exported to the OS/BIOS in response to a list of available volumes, the BIOS having a first firmware setting); 
to establish a stealth drive group comprising a second subset of the storage devices, using a second firmware-level configuration process, the storage devices of the stealth drive group thereby being separated at a firmware level of the storage system from the storage devices of the production drive group (See Nemiroff, [0033] & [0035] disclosing a restore environment volume 206 and backup image volume 204 that span the set of physical disk drives, the drives containing the volumes being the second subset and [0036], disclosing the restore environment volume and backup image volume both having an visibility attribute and [0044], where the visibility setting can be adjusted such that the volumes are visible/hidden by the BIOS); 
to copy data of one or more logical storage volumes from the production drive group to the stealth drive group (See Nemiroff, [0044], disclosing copying of the user volume content to the backup image volume); and 
responsive to completion of the copying of the data of the one or more logical storage volumes from the production drive group to the stealth drive group, to initiate a firmware- level reconfiguration process for the storage devices of the stealth drive group (See Nemiroff, [0044], disclosing the backup image volume having a visibility attribute that is set to exposed for copying purposes and hidden otherwise, or in other words, once the backup volume has received backup data, its attribute is set to hidden and [0053], further disclosing BIOS visibility attribute adjustment to volumes).
Nemiroff does not disclose a second firmware-level configuration process different than the first firmware-level configuration process, the second firmware-level configuration process being based at least in part on a second configuration file different than the first configuration file, wherein the first and second subsets of storage devices comprising the respective production drive group and stealth drive group comprise respective distinct and non-overlapping subsets of the storage devices of the storage system; the copied data of the one or more logical storage volumes as stored in the stealth drive group thereby being stored in its entirety on one or more storage devices that are different than any of those utilized to store the data of the one or more logical storage volumes in the production drive group.
However, Ramirez discloses a second firmware-level configuration process different than the first firmware-level configuration process, the second firmware-level configuration process being based at least in part on a second configuration file different than the first configuration file (See Ramirez, [0010], disclosing installing firmware by installing from a firmware package in order to modify the active firmware resulting in an updated firmware based on the update package and [0016], disclosing installing subsequent firmware from firmware package if the previous firmware was successfully installed, or in other words, a second firmware level process different from a first process as the second process requires additional firmware files to update the previously installed first firmware). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the RAID based backup system of Nemiroff with the firmware updates of Ramirez as it improves storage system modifications by providing convenient rollback of unsuccessful firmware changes (See Ramirez, [0018]) 
Neither Nemiroff nor Ramirez discloses wherein the first and second subsets of storage devices comprising the respective production drive group and stealth drive group comprise respective distinct and non-overlapping subsets of the storage devices of the storage system.
However, Bunker discloses wherein the first and second subsets of storage devices comprising the respective production drive group and stealth drive group comprise respective distinct and non-overlapping subsets of the storage devices of the storage system (See Bunker, [0031], disclosing the array controller using a presence bit to indicate whether the device is hidden or discoverable, where the storage device is hidden via the presence bit as a separate group of “stealth” drives from the discoverable drives).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the RAID based backup system of Nemiroff and Ramirez with the separate hidden drives of Bunker as it allows for conveniently adding additional or replacement drives before proper software drivers are installed (See Bunker [0012]).
None of Nemiroff, Ramirez, nor Bunker disclose the copied data of the one or more logical storage volumes as stored in the stealth drive group thereby being stored in its entirety on one or more storage devices that are different than any of those utilized to store the data of the one or more logical storage volumes in the production drive group. 
However, Cisler discloses the copied data of the one or more logical storage volumes as stored in the stealth drive group thereby being stored in its entirety on one or more storage devices that are different than any of those utilized to store the data of the one or more logical storage volumes in the production drive group (See Cisler, Fig. 2, disclosing local storage device 229 and external storage device 232, and [0018]-[0020], disclosing an external storage device, or stealth drive group, used for backup operations, which corresponds to storing applicant’s logical storage volume storage in its entirety, and which is different than the local storage device, or production drive group, storing the logical storage volume).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the RAID based backup system of Nemiroff, Ramirez and Bunker with the separate storage device of Cisler as it allows for data redundancy in a separate external drive in the event of local storage device failure (See Cisler, [0018], “external storage device used for backup operations”). 
Regarding claim 2, Nemiroff in view of Ramirez, further in view of Bunker, and further in view of Cisler disclosed the apparatus of claim 1 as described hereinabove. Nemiroff further discloses wherein the data of the one or more logical storage volumes is stored in at least one of the production drive group and the stealth drive group utilizing a redundant array of independent disks (RAID) arrangement comprising a plurality of stripes, with each of the plurality of stripes comprising a plurality of blocks, the blocks being distributed across multiple ones of the storage devices (See Nemiroff, [0019]-[0021], “breaking data into blocks and writing each block to a separate drive” and “provides a high level of redundancy by striping both data and parity information across at least three disk drives”).
Regarding claim 3, Nemiroff in view of Ramirez, further in view of Bunker, and further in view of Cisler disclosed the apparatus of claim 2 as described hereinabove. Nemiroff further discloses wherein the RAID arrangement comprises a distributed RAID arrangement in which a total number of blocks per stripe is less than a total number of the storage devices over which the blocks of the plurality of stripes are distributed (See Nemiroff, [0019]-[0021], “breaking data into blocks and writing each block to a separate drive” and “provides a high level of redundancy by striping both data and parity information across at least three disk drives”).
Regarding claim 4, Nemiroff in view of Ramirez, further in view of Bunker, and further in view of Cisler disclosed the apparatus of claim 2 as described hereinabove. Nemiroff further discloses wherein the RAID arrangement comprises at least one parity RAID arrangement supporting recovery from a failure of at least one of the plurality of storage devices and wherein a given one of the stripes comprises a plurality of data blocks and one or more parity blocks (See Nemiroff, [0021], disclosing the use of RAID 5 combining data striping and distributed parity to provide a recovery path).
Regarding claims 5, 18, and 20, taking claim 5 as exemplary, Nemiroff in view of Ramirez, further in view of Bunker, and further in view of Cisler disclosed the apparatus of claim 1 as described hereinabove. Nemiroff further discloses wherein completion of the firmware-level reconfiguration process for the storage devices of the stealth drive group renders the copied data stored in those storage devices temporarily inaccessible within the storage system (See Nemiroff, [0044] and [0053], disclosing the visibility attribute of the backup volume and restoring the system from the previously hidden volume, or in other words, once the backup volume has data to be used at a later time for backup, it is placed in a hidden or inaccessible state until a restore condition is detected).
Regarding claim 6, Nemiroff in view of Ramirez, further in view of Bunker, and further in view of Cisler disclosed the apparatus of claim 1 as described hereinabove. Nemiroff further discloses wherein copying data of one or more logical storage volumes from the production drive group to the stealth drive group comprises generating a clone of the one or more logical storage volumes of the production drive group in the stealth drive group, the clone of the one or more logical storage volumes comprising a point-in-time full copy of the one or more logical storage volumes (See Nemiroff, [0035], disclosing the backup image volume is comprised of all the files on a volume in a hierarchical file system, [0042] a copy of the contents (at some point in time) of user volume 202 may be stored in the backup image volume 204, the user volume being the production drive group and the backup image volume being the stealth drive group).
Regarding claim 7, Nemiroff in view of Ramirez, further in view of Bunker, and further in view of Cisler disclosed the apparatus of claim 1 as described hereinabove. Nemiroff further discloses wherein establishing the production drive group comprising the first subset of the storage devices, using the first firmware-level configuration process, comprises forming a first system resources pool comprising the first subset of the storage devices (See Nemiroff, Fig. 3, and [0033] disclosing a user volume 202 that span a set of physical disk drives, the drives containing the volumes being the first subset, the same drives forming the user volume also forming the resource pool).
Regarding claim 9, Nemiroff in view of Ramirez, further in view of Bunker, and further in view of Cisler disclosed the apparatus of claim 1 as described hereinabove. Ramirez further discloses wherein the first firmware-level configuration process comprises: obtaining the first configuration file; installing the first configuration file in the storage system; and updating firmware of the storage system based at least in part on the first configuration file (See Ramirez, [0010], disclosing installing firmware by installing from a firmware package in order to modify the active firmware resulting in an updated firmware based on the update package).
Regarding claim 10, Nemiroff in view of Ramirez, further in view of Bunker, and further in view of Cisler disclosed the apparatus of claim 9 as described hereinabove. Ramirez further discloses wherein the second firmware-level configuration process comprises: obtaining the second configuration file; installing the second configuration file in the storage system; and updating firmware of the storage system based at least in part on the second configuration file (See Ramirez, [0016], disclosing installing subsequent firmware from firmware package if the previous firmware was successfully installed).
Regarding claim 12, Nemiroff in view of Ramirez, further in view of Bunker, and further in view of Cisler disclosed the apparatus of claim 5 as described hereinabove. Nemiroff further discloses wherein completion of the firmware-level reconfiguration process for the storage devices of the stealth drive group results in those storage devices being removed from the stealth drive group (See Nemiroff, [0044] and [0053], disclosing the visibility attribute of the backup volume and restoring the system from the previously hidden volume, or in other words, once the backup volume is needed, the volume is made visible and therefore no longer stealth).
Regarding claim 13, Nemiroff i in view of Ramirez, further in view of Bunker, and further in view of Cisler disclosed the apparatus of claim 12 as described hereinabove. Nemiroff further discloses wherein an additional firmware-level reconfiguration process is initiated for the storage devices that were previously part of the stealth drive group in order to render the copied data stored in those storage devices once again accessible within the storage system (See Nemiroff, [0044] and [0053], disclosing the visibility attribute of the backup volume and restoring the system from the previously hidden volume, or in other words, changing the visibility of the backup volume so that the data can be accessed again).
Regarding claim 14, Nemiroff i in view of Ramirez, further in view of Bunker, and further in view of Cisler disclosed the apparatus of claim 13 as described hereinabove. Nemiroff further discloses wherein the additional firmware-level reconfiguration process for the storage devices that were previously part of the stealth drive group results in those storage devices being made part of the production drive group (See Nemiroff, [0044] and [0053], disclosing the visibility attribute of the backup volume and restoring the system using the previously hidden backup volume and “hides the user volume 202” and in the process making the previously hidden backup volume the user volume, or production drive group). 
Regarding claim 15, Nemiroff in view of Ramirez, further in view of Bunker, and further in view of Cisler disclosed the apparatus of claim 1 as described hereinabove. Nemiroff further discloses wherein at least one of the storage devices in the first subset of storage devices is installed in a same disk array enclosure as at least one of the storage devices in the second subset of storage devices (See Nemiroff Fig. 1 and [0022], disclosing RAID array of computer system 114, and where the first subset and second subset of disks are the same set of disks).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nemiroff et al (US2007/0150651 A1, hereinafter Nemiroff) in view of Ramirez et al (2015/0019800 A1, hereinafter Ramirez), further in view of Bunker et al (US 2018/0095904 A1, hereinafter Bunker), further in view of Cisler et al (US 2008/0034019 A1, hereinafter Cisler), and further in view of VMware, (VMWare, Why Use Resource Pools, May 31 2019, hereinafter VMware).
Regarding claim 8, Nemiroff in view of Ramirez, further in view of Bunker, and further in view of Cisler disclosed the apparatus of claim 7 as described hereinabove. Nemiroff further discloses wherein establishing the stealth drive group comprising the second subset of the storage devices, using the second firmware-level configuration process, comprises forming a second system resources pool, comprising the second subset of the storage devices (See Nemiroff, Fig. 3, and [0033] and [0036] disclosing a backup image volume 204 that span a set of physical disk drives, the drives containing the volumes being the second subset, the same drives also forming the second resource pool). 
None of Nemiroff, Ramirez, Bunker, or Cisler discloses the first and second system resources pools are different.
However, VMware discloses the use of first and second system resources pools that are different (See VMware, Figure titled Allocating Resources to Resource Pools, disclosing separate resource pools for use by a QA department and Marketing department). 
Nemiroff, Ramirez, Bunker, Cisler and VMware are analogous art as they are each directed to improved data storage techniques. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the visibility attribute redundant backup storage system of Nemiroff, Ramirez, Bunker, and Cisler with the separate resource pools for VMware as it allows for  improved storage performance by separating resources from hardware, improved delegation and access control, and isolation between pools (See VMware, “Using resource pools can result in the following benefits”).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nemiroff et al (US2007/0150651 A1, hereinafter Nemiroff) in view of Ramirez et al (2015/0019800 A1, hereinafter Ramirez), further in view of Bunker et al (US 2018/0095904 A1, hereinafter Bunker), further in view of Cisler et al  (US 2008/0034019 A1, hereinafter Cisler), further in view of Ramirez et al (2015/0019800 A1, hereinafter Ramirez), and further in view of StackExchange (StackExchange, operating system requiring two or more users to access admin account, Oct 8 2019, hereinafter StackExchange).
Regarding claim 11, Nemiroff in view of Ramirez, further in view of Bunker, and further in view of Cisler, and further in view of Ramirez disclosed the apparatus of claim 9 as described hereinabove. None of Nemiroff, Ramirez, Bunker, or Cisler further discloses wherein the installing and the updating are required to be performed under control of respective first and second distinct personnel subject to respective first and second distinct authentication processes.
However, StackExchange discloses wherein the installing and the updating are required to be performed under control of respective first and second distinct personnel subject to respective first and second distinct authentication processes (See StackExchange, disclosing configuring multi-administrator authentication, each using their own username and password, in order to perform certain tasks).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the redundant hidden data backup of Nemiroff, Ramirez, Bunker, and Cisler with the multiple administrator authentication of StackExchange as system security can be improved by prevention of a single administrator from causing harm to the system (See StackExchange, “retains the property that no single user going rogue can access the admin account” and “can commit a malicious action”)

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nemiroff et al (US2007/0150651 A1, hereinafter Nemiroff) in view of Ramirez et al (2015/0019800 A1, hereinafter Ramirez), further in view of Bunker et al (US 2018/0095904 A1, hereinafter Bunker), further in view of Cisler et al  (US 2008/0034019 A1, hereinafter Cisler), and further in view of Teicher et al (US2004/0236958 A1, hereinafter Teicher).
Regarding claim 16, Nemiroff in view of Ramirez, further in view of Bunker, further in view of Cisler disclosed the apparatus of claim 1 as described hereinabove. None of Nemiroff, Ramirez, Bunker, or Cisler discloses wherein the storage devices of at least the second subset of storage devices comprise respective self-encrypting drives and wherein an additional protected storage mechanism is implemented in the storage system for storage of one or more keys required to access data stored on the self-encrypting drives.
However, Teicher discloses wherein the storage devices of at least the second subset of storage devices comprise respective self-encrypting drives and wherein an additional protected storage mechanism is implemented in the storage system for storage of one or more keys required to access data stored on the self-encrypting drives (See Teicher, [0013] & [0029] disclosing encryption of backup data using a key that is protected and using the key to decrypt the encrypted backup data for use).
Nemiroff, Ramirez, Bunker, Cisler and Teicher are analogous art as they are each directed to improved data storage techniques. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the visibility attribute backup storage system of Nemiroff, Ramirez, Bunker, and Cisler with the drive encryption of Teicher as system data integrity can be improved as the security of backed up data is improved by introducing additional layers of security via backup encryption and key encryption and storage for secure and convenient backup of data (See Teicher, [0007]).
EXAMINER’S NOTE
	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicants. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicants in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Harel et al (US8375385 B1), disclosing firmware updating techniques for one or more physical drives and Uchiyama (US2016/0246587 A1), disclosing classification of storage drives into groups and allowing separately, access and firmware updates to the different groups.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H KWONG whose telephone number is (571)272-8691. The examiner can normally be reached Monday-Friday 10-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.H.K/Examiner, Art Unit 2137                                                                                                                                                                                                        
/PRASITH THAMMAVONG/Primary Examiner, Art Unit 2137